United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 2, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60793
                          Summary Calendar


LATI KOSSI BOURAIMA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A72-432-282
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     In July 2004, Lati Kossi Bouraima, a citizen of Liberia who

entered the United States without being admitted or paroled, was

found removable and was denied asylum. In May 2005, Bouraima moved

the Board of Immigration Appeals to sua sponte reopen and redate

its July 2004 order.   Bouraima asserted that his previous counsel

never received the BIA’s decision and that he only learned of the

decision on December 15, 2004.

    The BIA denied the motion.   The BIA concluded that Bouraima’s

motion was untimely and that Bouraima had failed to show due

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60793
                                 -2-

diligence in making his claims against his former counsel and in

filing the motion to reopen.      The instant petition for review

followed.   Our review is under a “highly deferential abuse of

discretion standard.”   See Manzano-Garcia v. Gonzales, 413 F.3d

462, 469 (5th Cir. 2005).

     Because Bouraima’s motion to reopen was not filed within 90

days of the date of entry of the BIA’s decision, this court lacks

jurisdiction over his claims.      8 U.S.C. § 1229a(c)(7)(C)(I);

Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 248-50 & n.3 (5th Cir.

2004).   Even were this court to assume that equitable tolling is

applicable to motions to reopen INS proceedings, it is warranted

only in rare and exceptional circumstances.       United States v.

English, 400 F.3d 273, 275 (5th Cir. 1995); Liu v. Gonzales, 166 F.

App’x 159, 160 (5th Cir. 2006).    It is not warranted where there

has not been a “diligent pursuit” of the claim.        Oliveira v.

Gonzales, 127 F. App’x 720, 723 (5th Cir. 2005); Lambert v. United

States, 44 F.3d 296, 299 & n.1 (5th Cir. 1995).

    Bouraima offers nothing to refute the BIA’s determination that

he failed to diligently pursue his claims.     Accordingly, he has

failed to demonstrate that the BIA abused its discretion in denying

his untimely motion to reopen.    See Manzano-Garcia, 413 F.3d at

469. The petition for review is therefore DISMISSED.   See Liu, 166

F. App’x at 160.